[Cite as State v. Hodges, 2021-Ohio-3853.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-20-1184

        Appellee                                 Trial Court No. CR0201902697

v.

Anthony Hodges                                   DECISION AND JUDGMENT

        Appellant                                Decided: October 29, 2021

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Lauren Carpenter, Assistant Prosecuting Attorney, for appellee.

        Autumn D. Adams, for appellant.

                                             *****

        DUHART, J.

        {¶ 1} Defendant-appellant, Anthony Hodges, appeals the October 1, 2020

judgment of the Lucas County Court of Common Pleas which, following his no contest

plea to one count of rape, sentenced him to an indefinite prison term of a minimum eight

years to a maximum 12 years. For the reasons herein, we dismiss this appeal.
       {¶ 2} Appellant was indicted on September 27, 2019, on two counts of rape of an

impaired individual. The charges stemmed from appellant’s employment as a home

health aide. On September 15, 2020, appellant entered a no contest plea to one count of

rape; the remaining charge was dismissed. Under the Reagan Tokes Act, S.B. 201,

appellant was sentenced to an indefinite prison term. This appeal followed with appellant

raising the following assignment of error:

                                   Assignment of Error

              Reagan Tokes is unconstitutional as it vests sentencing power in the

       Executive Branch and fails to afford appellant access to an attorney at any

       disciplinary hearing while he is [in] ODRC’s custody.

                                          Analysis

       {¶ 3} In appellant’s assignment of error he argues that his indefinite sentence is

unconstitutional because the Reagan Tokes Act violates the separation-of-powers

doctrine as it allows the executive branch of government to make decisions regarding the

length of his incarceration. Appellant further takes issue with the fact that counsel is not

provided for a defendant at the hearing conducted pursuant to R.C. 2967.271(F)(3) to

determine whether a reduction in the prison term is warranted.

       {¶ 4} Appellant’s failure to raise the constitutionality of the Reagan Tokes Act in

the trial court generally constitutes a waiver of such argument. However, appellant

specifically asserts plain error and correctly states this court may review cases of plain

error “where the rights and interests involved may warrant it.” State v. Rottman, 6th Dist.



2.
Lucas No. L-20-1061, 2021-Ohio-1618, ¶ 7, citing In re M.D., 38 Ohio St.3d 149, 527

N.E.2d 286 (1988).

      {¶ 5} Before reaching the merits of his argument, however, we note that this court

has consistently held that a challenge to the Reagan Tokes Act becomes ripe only after a

defendant has completed the minimum term of the indefinite sentence and has been

denied release. Thus, we have dismissed such assignments of error as not ripe for review.

See, e.g., State v. Maddox, 6th Dist. Lucas No. L-20-1167, 2020-Ohio-4702; State v.

Velliquette, 2020-Ohio-4855, 160 N.E.3d 414 (6th Dist.); State v. Acosta, 6th Dist. Lucas

Nos. L-20-1068, L-20-1069, 2021-Ohio-757; State v. Wheeler, 6th Dist. Wood No. WD-

21-019, 2021-Ohio-3062.

      {¶ 6} On December 28, 2020, the Ohio Supreme Court determined that a conflict

exists between Maddox and State v. Leet, 2d Dist. Montgomery No. 28670, 2020-Ohio-

4592, 2020 WL 5743293; State v. Ferguson, 2d Dist. Montgomery No. 28644, 2020-

Ohio-4153, 2020 WL 4919694; State v. Barnes, 2d Dist. Montgomery No. 28613, 2020-

Ohio-4150, 2020 WL 4919780; and State v. Guyton, 12th Dist. Butler No. CA2019-12-

203, 2020-Ohio-3837, 2020 WL 4279793. Based on this conflict, the Ohio Supreme

Court accepted review of the following certified question:

             Is the constitutionality of the provisions of the Reagan Tokes Act,

      which allow the Department of Rehabilitation and Correctio[n] to

      administratively extend a criminal defendant’s prison term beyond the

      presumptive minimum term, ripe for review on direct appeal from



3.
       sentencing, or only after the defendant has served the minimum term and

       been subject to extension by application of the Act?

State v. Maddox, 160 Ohio St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150.

       {¶ 7} Thus, while noting the conflict certified to the Supreme Court of Ohio under

Maddox, we dismiss the appeal as appellant’s challenge to the constitutionality of the

Reagan Tokes Act is not ripe for review. See State v. Figley, 6th Dist. Lucas No. L-20-

1167, 2021-Ohio-2622.

                                         Conclusion

       {¶ 8} Based on the foregoing, we dismiss this appeal. Appellant is ordered to pay

the costs of this appeal pursuant to App.R. 24.

                                                                      Appeal dismissed.

       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Mark L. Pietrykowski, J.                          _______________________________
                                                              JUDGE
Myron C. Duhart, J.
CONCUR.                                           _______________________________
                                                              JUDGE


Christine E. Mayle, J.                            ________________________________
CONCURS IN DECISION ONLY                                      JUDGE
AND WRITES SEPARATELY.




4.
       MAYLE, J.

       {¶ 9} Although I agree that we must follow this court’s decision in State v.

Maddox, 6th Dist. Lucas No. L-19-1253, 2020-Ohio-4702, ¶ 7—which held that the

appellant’s constitutional challenges to the Reagan Tokes Act, S.B. 201, are not ripe for

review—I disagree with the majority’s ultimate decision to dismiss this appeal while

simply “noting” the conflict that the Supreme Court of Ohio has determined exists

between Maddox and State v. Leet, 2d Dist. Montgomery No. 28670, 2020-Ohio-4592;

State v. Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153; State v. Barnes, 2d

Dist. Montgomery No. 28613, 2020-Ohio-4150; and State v. Guyton, 12th Dist. Butler

No. CA2019-12-203, 2020-Ohio-3837. State v. Maddox, 160 Ohio St.3d 1505, 2020-

Ohio-6913, 159 N.E.3d 1150.

       {¶ 10} In my view, we do not have the constitutional authority to simply “note” a

conflict between our court and another Ohio court of appeals—once we determine that a

conflict exists, we must certify the conflict to the Supreme Court of Ohio under Section

3(B)(4), Article IV of the Ohio Constitution, which states, “[w]henever the judges of a

court of appeals find that a judgment upon which they have agreed is in conflict with a

judgment pronounced upon the same question by any other court of appeals of the state,

the judges shall certify the record of the case to the supreme court for review and final

determination.” (Emphasis added).

       {¶ 11} For that reason, I would find that our judgment in this appeal—which

follows Maddox—is in conflict with decisions of the Second, Third, and Twelfth District



5.
Courts of Appeals. See State v. Barnes, 2d Dist. Montgomery No. 28613, 2020-Ohio-

4150; State v. Leet, 2d Dist. Montgomery No. 28670, 2020-Ohio-4592; State v.

Ferguson, 2d Dist. Montgomery No. 28644, 2020-Ohio-4153; State v. Hacker, 161

N.E.3d 112, 2020-Ohio-5048 (3d Dist.); State v. Guyton, 12th Dist. Butler No. CA2019-

12-203, 2020-Ohio-3837; State v. Rodgers, 157 N.E.3d 142, 2020-Ohio-4102 (12th

Dist.); and State v. Morris, 12th Dist. Butler No. CA2019-12-205, 2020-Ohio-4103.

      {¶ 12} I would dismiss this appeal and sua sponte certify a conflict to the Supreme

Court of Ohio, pursuant to Article IV, Section 3(B)(4), Ohio Constitution, on the same

issue certified in Maddox, 160 Ohio St.3d 1505, 2020-Ohio-6913, 159 N.E.3d 1150:

             Is the constitutionality of the provisions of the Reagan Tokes Act,

      which allow the Department of Rehabilitation and Correctio[n] to

      administratively extend a criminal defendant’s prison term beyond the

      presumptive minimum term, ripe for review on direct appeal from

      sentencing, or only after the defendant has served the minimum term and

      been subject to extension by application of the Act?



              This decision is subject to further editing by the Supreme Court of
         Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
              version are advised to visit the Ohio Supreme Court’s web site at:
                       http://www.supremecourt.ohio.gov/ROD/docs/.




6.